Citation Nr: 1520393	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-47 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (PN) of the left lower extremity, to include as secondary to service-connected diabetes mellitus (DM) or Agent Orange exposure.

2.  Entitlement to service connection for PN of the right lower extremity to include as secondary to service connected DM or Agent Orange exposure.

3.  Entitlement to service connection for PN of the left upper extremity, to include as secondary to service connected DM or Agent Orange exposure.

4.  Entitlement to service connection for PN of the right upper extremity, to include as secondary to service-connected DM or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This issue originally came to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2014 decision, the Board denied service connection for PN of the upper and lower extremities.  The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded that issue back to the Board in February 2015 for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 decision, the Board found a February 2009 VA examination adequate for rating purposes.  The examiner determined that the Veteran's upper extremity complaints were due to a nonservice-connected neck disorder, and his lower extremity complaints were due to nonservice-connected sciatica.  However, in the JMR, the parties agreed that the February 2009 VA examiner failed to address aggravation by service-connected disabilities including diabetes, failed to consider the April 2009 VA primary care treatment record which found the Veteran's neuropathy either due to service-connected "diabetes or B12 may be contributing", and was inconsistent in that it found neuropathy of undetermined etiology and found diabetes contributed to erectile dysfunction (ED).   

Additionally, the Board notes that since these issues have been certified to the Board in February 2012, the Veteran underwent additional VA DM and PN examinations.  The January and December 2013 VA diabetes examination noted a complication of diabetic peripheral neuropathy.  A December 2013 VA peripheral nerve examination noted a diagnosis of lower extremity diabetic peripheral neuropathy.  However, the examiner also referred to a February 2009 private electromyography (EMG) report, which was normal except for the left upper extremity.  The examiner indicated that any nerve disorders of the upper extremities were due to carpal tunnel syndrome, not caused by service-connected diabetes.  As it is unclear whether the Veteran has objective evidence of PN of the lower extremities and/or upper right extremity, and if so, whether they are caused by or aggravated by service-connected disability, the Board finds another examination is necessary. 

In accordance with the JMR, the Board finds a remand is appropriate in order to obtain an additional examination and opinion as well as any other outstanding private or VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers since August 2014, VA and non-VA, which have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then arrange for the Veteran to undergo a VA peripheral nerves examination for an etiology opinion as to his claimed PN of the upper and lower extremities.  The Veteran's electronic claims file, including a copy of this remand, is to be reviewed by the VA examiner.  All appropriate testing, including an EMG, should be performed. 

Following review of the claim files and physical examination, the examiner should render opinions as to:

(a)  whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed PN is proximately due to or the result of service-connected diabetes mellitus, or directly due to an disease, injury or event in service, or, 
   
(b)  whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed PN is aggravated by service-connected diabetes mellitus.  
      
In providing an opinion, the examiner must address the February 2009 opinion that service-connected diabetes contributed to ED, the April 2009 VA primary care note indicating the Veteran's neuropathy was either due to service-connected "diabetes or B12 may be contributing," and the January and December 2013 VA examinations which indicate a diagnosis of diabetic PN of the lower extremities. 

The term 'aggravation' means a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for each opinion.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




